     Case
     Case2:20-cv-01394-JCM-BNW
          2:20-cv-01394-JCM-BNW Document
                                Document10
                                         9 Filed
                                           Filed08/20/20
                                                 08/21/20 Page
                                                          Page11of
                                                                of22



1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendant
7    CHICAGO TITLE INSURANCE COMPANY
8                                 UNITED STATES DISTRICT COURT
9                                          DISTRICT OF NEVADA
10    THE BANK OF NEW YORK MELLON                          Case No.: 2:20-cv-01394-JCM-BNW
      TRUST COMPANY, N.A. F/K/A THE
11    BANK OF NEW YORK TRUST                               STIPULATION AND ORDER TO
      COMPANY, N.A. AS SUCCESSOR-IN-                       EXTEND TIME TO RESPOND TO
12    INTEREST TO JPMORGAN CHASE BANK                      PLAINTIFF’S COMPLAINT
      N.A. F/K/A JPMORGAN CHASE BANK,
13    AS TRUSTEE FOR MASTR ADJUSTIBLE                      (First Request)
      RATE MORTGAGES TRUST 2004-9,
14    MORTGAGE PASS-THROUGH
      CERTIFICIATES, SERIES 2004-9,
15
                              Plaintiff,
16
                       vs.
17
      FIDELITY NATIONAL TITLE GROUP,
18    INC., et al.,
19                            Defendants.
20

21              Plaintiff The Bank of New York Mellon Trust Company, N.A. F/K/A The Bank of New

22   York Trust Company, N.A. as successor-in-interest to JPMorgan Chase Bank N.A. F/K/A

23   JPMorgan Chase Bank, as trustee for MASTR Adjustable Rate Mortgages Trust 2004-9, Mortgage

24   Pass-Through Certificates, Series 2004-9 (“BONY”), and defendants Chicago Title Insurance

25   Company (“Chicago Title”) and Fidelity National Title Group, Inc. (“FNTG”) (collectively,

26   “Defendants”), by and through their attorneys of record, hereby agree and stipulate as follows.

27              1.    On July 27, 2020, BONY filed its complaint in this action [ECF No. 1];

28              2.    On August 3, 2020 BONY served its complaint on Defendants (ECF Nos. 7, 8.);

                                                       1
                                           STIPULATION AND ORDER
     572633.1
     Case
     Case2:20-cv-01394-JCM-BNW
          2:20-cv-01394-JCM-BNW Document
                                Document10
                                         9 Filed
                                           Filed08/20/20
                                                 08/21/20 Page
                                                          Page22of
                                                                of22



1               3.    Defendants’ respective responses to BONY’s complaint are currently due on
2    August 24, 2020;
3               4.    Counsel for Defendants is requesting a 30-day extension until September 23, 2020
4    for Defendants to file their respective responses to BONY’s complaint to accommodate various
5    scheduling conflicts for Defendants’ counsel and to afford Defendants’ counsel additional time to
6    review and respond to BONY’s complaint;
7               5.    Counsel for BONY does not oppose the extension;
8               6.    This is the first request for an extension made by counsel for Defendants which is
9    made in good faith and not for the purposes of delay.
10              7.    This stipulation is entered into without waiving any of Defendants’ objections
11   under Fed. R. Civ. P. 12.
12              IT IS SO STIPULATED that Chicago Title and FNTG’s responses to BONY’s complaint
13   shall be due on Wednesday, September 23, 2020.
14    DATED this 20th day of August, 2020.              DATED this 20th day of August, 2020.
15
      WRIGHT, FINLAY & ZAK, LLP                         EARLY SULLIVAN WRIGHT GIZER &
16                                                      McRAE LLP

17    /s/--Lindsay D. Robbins                           /s/-Kevin S. Sinclair
      Lindsay D. Robbins, Esq.                          Kevin S. Sinclair, Esq.
18    Nevada Bar No. 13474                              Nevada bar No. 12277
      7785 W. Sahara Ave., Suite 200                    Sophia S. Lau, Esq.,
19
      Las Vegas, NV 89117                               Nevada Bar No. 13365
20    Attorneys for Plaintiff, The Bank of New          8716 Spanish Ridge Avenue, Suite 105
      York Mellon Trust Company, N.A. F/K/A The         Las Vegas, Nevada 89148
21    Bank of New York Trust Company, N.A. as           Attorneys for Defendant, Chicago Title
      successor-in-interest to JPMorgan Chase           Insurance Company
22    Bank N.A. F/K/A JPMorgan Chase Bank, as
      trustee for MASTR Adjustable Rate
23
      Mortgages Trust 2004-9, Mortgage Pass-
24    Through Certificates, Series 2004-9
          IT IS SO ORDERED
25   IT IS SO ORDERED.
          DATED: August 21, 2020
26              Dated this _____ day of _____________, 2020.
27
                                                   ________________________________________
          __________________________________________________
28                                             UNITED STATES DISTRICT COURT JUDGE
          BRENDA WEKSLER
          UNITED STATES MAGISTRATE JUDGE
                                                       2
                                         STIPULATION AND ORDER
     572633.1
